                       Case 8:18-bk-10050-CPM        Doc 7    Filed 11/29/18     Page 1 of 5
                                      United States Bankruptcy Court
                                       Middle District of Florida
In re:                                                                                 Case No. 18-10050-CPM
Steven Howard Rafer                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113A-8          User: kbrickner              Page 1 of 2                   Date Rcvd: Nov 27, 2018
                              Form ID: 309A                Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2018.
db             +Steven Howard Rafer,    3323 Castle Rock Circle,    Land O Lakes, FL 34639-5584
27913170       +Ann Rafer,   1 Duncannon Ave.,    Apt. #4,    Worcester, MA 01604-5144
27916884       +David C. Pugh, Jr.,    23141 Eagle Watch Drive,    Land O Lakes, FL 34639-4782
27913177       +Durable Medical Equip., Inc.,    P.O. Box 1259,    Dept. #132849,   Oaks, PA 19456-1259
27913176       +Durable Medical Equip., Inc.,    42 Southbridge Street,    Auburn, MA 01501-2582
27913178       +Fed. Nat. Mortgage Assoc.,    c/o Orlans, PC,    P.O. Box 540540,   Waltham, MA 02454-0540
27913180       +Federal National Mortgage,    Association,    14221 Dallas Parkway,    Suite #100,
                 Dallas, TX 75254-2951
27913182       +Greenwood Credit Union,    2669 Post Rd.,   Warwick, RI 02886-3076
27913188       +Seterus, Inc.,   14523 SW Millikan Way #200,     Beaverton, OR 97005-2352
27913189       +St. Mary’s Credit Union,    293 Boston Post Rd. W.,    Marlborough, MA 01752-4687

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: JeffECF@thibaultlawfirm.com Nov 27 2018 23:46:34        Jeffrey R Thibault,
                 Jeffrey R. Thibault, P.A.,    P.O. Box 341434,    Tampa, FL 33694
tr              EDI: FBASCHARRER.COM Nov 28 2018 04:24:00       Beth Ann Scharrer,    Trustee,    PO Box 4550,
                 Seminole, FL 33775-4550
ust            +E-mail/Text: ustpregion21.tp.ecf@usdoj.gov Nov 27 2018 23:48:28
                 United States Trustee - TPA7/13,     Timberlake Annex, Suite 1200,    501 E Polk Street,
                 Tampa, FL 33602-3949
27913169        EDI: AMEREXPR.COM Nov 28 2018 04:24:00       American Express,    P.O. Box 981540,
                 El Paso, TX 79998-1540
27913171       +EDI: BANKAMER.COM Nov 28 2018 04:24:00       Bank Of America,    Nc4-105-03-14,    P.O. Box 26012,
                 Greensboro, NC 27420-6012
27913172        EDI: BANKAMER.COM Nov 28 2018 04:24:00       Bank of America,    P.O. Box 15026,
                 Wilmington, DE 19850-5026
27913173        EDI: CAPITALONE.COM Nov 28 2018 04:24:00       Capital One,    P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
27913174       +E-mail/Text: EBN_Greensburg@Receivemorermp.com Nov 27 2018 23:49:04
                 Collection Associates, Inc.,     Attn: Bankruptcy Dept,    P.O. Box 349,
                 Greensburg, IN 47240-0349
27913175       +EDI: WFNNB.COM Nov 28 2018 04:24:00       Comenity Capital,    P.O. Box 182125,
                 Columbus, OH 43218-2125
27913181       +EDI: WFFC.COM Nov 28 2018 04:24:00       Furniturebar,    P.O. Box 94498,
                 Las Vegas, NV 89193-4498
27913183       +E-mail/Text: resolutions@iccreditunion.com Nov 27 2018 23:48:02        IC Federal Credit Union,
                 Attn: Collections,    300 Bemins Road,    Fitchburg, MA 01420-7356
27913184       +E-mail/Text: bknotificationdistribution@jhcapitalgroup.com Nov 27 2018 23:49:06
                 JH Portfolio Debt,    Equities, LLC,    5757 Phantom Dr. Ste. 225,    Hazelwood, MO 63042-2429
27913185        EDI: PRA.COM Nov 28 2018 04:23:00       Portfolio Recovery,    Associates, LLC,    P.O. Box 41067,
                 Norfolk, VA 23541
27913186       +E-mail/Text: bkdepartment@rtresolutions.com Nov 27 2018 23:47:59        Real Time Resolutions,
                 Attn: Bankruptcy,    P.O. Box 36655,    Dallas, TX 75235-1655
27913187        E-mail/PDF: RACBANKRUPTCY@BBANDT.COM Nov 27 2018 23:45:24        Regional Acceptance Co.,
                 111126 N. Mabry Hwy.,    Tampa, FL 33618
27913191       +EDI: RMSC.COM Nov 28 2018 04:24:00       Synchrony Bank,    Attn: Bankruptcy Dept.,
                 P.O. Box 956060,    Orlando, FL 32896-0001
27913190        EDI: RMSC.COM Nov 28 2018 04:24:00       Synchrony Bank,    Ashley Furniture Home Store,
                 Attn: Bankruptcy Dept.,    P.O. Box 965061,    Orlando, FL 32896-5061
27913192       +EDI: RMSC.COM Nov 28 2018 04:24:00       Synchrony Bank - Lowes,    P.O. Box 965005,
                 Orlando, FL 32896-5005
27913193        EDI: RMSC.COM Nov 28 2018 04:24:00       Synchrony Bank - Wal-Mart,    P.O. Box 965060,
                 Orlando, FL 32896-5060
27913194       +EDI: WTRRNBANK.COM Nov 28 2018 04:24:00       Target,    C/O Financial & Retail Srvs.,
                 Mail Stop NBT,    P.O. Box 9475,    Minneapolis, MN 55440-9475
                                                                                                TOTAL: 20

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27913179        Fed. Nat. Mortgage Assoc.,   c/o Abigail Chmielecki, Esq.,     Orlans, PC,   P.O. Box 540540
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                         Case 8:18-bk-10050-CPM                  Doc 7       Filed 11/29/18          Page 2 of 5



District/off: 113A-8                  User: kbrickner                    Page 2 of 2                          Date Rcvd: Nov 27, 2018
                                      Form ID: 309A                      Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2018 at the address(es) listed below:
              Beth Ann Scharrer   bscharrertrustee@gmail.com,
               fl28@ecfcbis.com;bas1@trustesolutions.net;tafch7llc@gmail.com
              Jeffrey R Thibault   on behalf of Debtor Steven Howard Rafer JeffECF@thibaultlawfirm.com,
               thibaultlawflecf@gmail.com;rjr74536@notify.bestcase.com
              United States Trustee - TPA7/13   USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
                       Case 8:18-bk-10050-CPM                            Doc 7   Filed 11/29/18         Page 3 of 5
Information to identify the case:
Debtor 1              Steven Howard Rafer                                               Social Security number or ITIN        xxx−xx−1644
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 11/21/18
Case number:          8:18−bk−10050−CPM


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Steven Howard Rafer

2.      All other names used in the
        last 8 years

3.     Address                               3323 Castle Rock Circle
                                             Land O Lakes, FL 34639

4.     Debtor's attorney                     Jeffrey R Thibault                                     Contact phone (813) 280−0565
                                             Jeffrey R. Thibault, P.A.
       Name and address                      P.O. Box 341434                                        Email: JeffECF@thibaultlawfirm.com
                                             Tampa, FL 33694

5.     Bankruptcy Trustee                    Beth Ann Scharrer                                      Contact phone 727−392−8031
                                             Trustee
       Name and address                      PO Box 4550
                                             Seminole, FL 33775−4550

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                       Case 8:18-bk-10050-CPM                         Doc 7         Filed 11/29/18            Page 4 of 5
Debtor Steven Howard Rafer                                                                                  Case number 8:18−bk−10050−CPM


6. Bankruptcy Clerk's Office                   Sam M. Gibbons United States Courthouse                      Hours open:
                                               801 North Florida Avenue, Suite 555                          Monday − Friday 8:30 AM −
   Documents in this case may be filed at this Tampa, FL 33602                                              4:00PM
   address. You may inspect all records filed
   in this case at this office or online at
   www.pacer.gov.                                                                                           Contact phone 813−301−5162

                                                                                                            Date: November 27, 2018

7. Meeting of creditors                         January 3, 2019 at 11:30 AM                                 Location:

   Debtors must attend the meeting to be        The meeting may be continued or adjourned to a Room 100−A, 501 East Polk St.,
   questioned under oath. In a joint case,      later date. If so, the date will be on the court (Timberlake Annex), Tampa, FL
   both spouses must attend. Creditors may
   attend, but are not required to do so. You   docket.                                          33602
   are reminded that Local Rule 5073−1
   restricts the entry of personal electronic     *** Debtor(s) must present Photo ID and acceptable
   devices into the Courthouse.                  proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                Filing deadline: March 4, 2019
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a
                                                proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                     motion asking the court to extend the deadlines in this notice. Consult an attorney
                                     familiar with United States bankruptcy law if you have any questions about your rights
                                     in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                objection by the deadline to object to exemptions in line 9.

13. Voice Case Info. System                     McVCIS provides basic case information concerning deadlines such as case opening and closing
    (McVCIS)                                    date, discharge date and whether a case has assets or not. McVCIS is accessible 24 hours a day
                      Case 8:18-bk-10050-CPM                      Doc 7         Filed 11/29/18            Page 5 of 5
                                              except when routine maintenance is performed. To access McVCIS toll free call
                                              1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline       page 2
